214 F.2d 350
Elmer F. KELM, Collector of Internal Revenue, etc., Appellant,v.Bessie Bennett BOCKMAN.
No. 15086.
United States Court of Appeals Eighth Circuit.
June 10, 1954.

1
Appeal from the United States District Court for the District of Minnesota.


2
George E. MacKinnon, U. S. Atty., and Alex Dim, Asst. U. S. Atty., St. Paul, Minn., for appellant.


3
R. H. Fryberger and G. W. Townsend, Minneapolis, Minn., for appellee.


4
Appeal from District Court dismissed, on stipulation of parties. 117 F.Supp. 478.